Citation Nr: 0111082	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for right wrist pain.

3.  Entitlement to service connection for nerve disease.

4.  Entitlement to an increased rating for depression, 
currently rated as 10 percent disabling, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1983 to August 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part, denied service 
connection for right wrist pain, headaches, and nerve 
disease, and granted service connection for recurrent major 
depression.

The Board notes that by letter dated in November 2000 the 
veteran's representative appears to raise the issue of an 
earlier effect date for the January 2000 award of an 
increased rating for the veteran's service-connected lumbar 
spine disc disease.  This issue has not been developed for 
appellate consideration, and is referred to the RO for all 
action as appropriate.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In this case, the record indicates the RO denied the 
veteran's service connection claims for headaches, right 
wrist pain, and nerve disease as not well grounded in 
February 1998.  The Board points out, parenthetically, that 
in February 1998, the RO granted service connection for 
"hypertension with headaches."  In this regard, the Board 
finds additional development is required.  VA has a duty to 
assist the veteran in the development of his claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 196-475, 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  The statutory duty to assist includes providing an 
appellant appropriate notice as to what type of evidence is 
needed to substantiate a claim as well as providing 
examinations or obtaining medical opinions when necessary.

Review of the claims folder does show that the veteran was 
notified of information needed to complete his claims seeking 
entitlement to service connection.  See February 1998 rating 
decision and statement of the case dated in March 1999.  As 
such, the Board concludes that VA's notification requirements 
have been met.  

However, review of the record is shown to include medical 
diagnoses of all of the veteran's claimed disorders for which 
he has perfected claims for entitlement to service 
connection.  In this regard, copies of service medical 
records provided by the veteran to VA in January 1998 shows 
that on nerve conduction testing in July 1996 evidence of 
neuropathy of the left ulnar and median nerves was shown to 
be manifested.  Also, a VA electrodiagnostic report dated in 
April 1999 shows that evidence of bilateral ulnar motor nerve 
lesions affecting the "mylein" across the elbows was shown. 

Postservice medical records are also shown to include the 
report of a VA general medical examination conducted in 
September 1997, at which time the veteran is shown to have 
provided a history of right wrist pain, albeit with no 
precise history of an actual injury to the wrist.  The 
veteran gave a history of recurrent occipital and frontal 
headaches which he related to the degree of control of his 
hypertension.  The examiner opined that the veteran's 
headaches were related to his uncontrolled hypertension and 
are periodic in nature as indicated by the history provided 
by the veteran.  Regarding the veteran's current claim for 
entitlement to service connection for headaches, the Board 
points out that in November 2000 the veteran's representative 
submitted argument to VA, essentially claiming that in 
addition to the frontal and temporal headaches resulting from 
his hypertension that the veteran also has extreme headaches 
starting from his neck and radiating through the back of his 
head which are not related to his hypertension.  

The Board observes, in regards to recent fee-basis 
examinations shown to have been conducted in November 1999 
(neurological, orthopedic, and psychiatric), that it does not 
appear that at the time of either examination that the 
examining physician had access to the veteran's claims 
folder.  Specifically, review of a "New Exam Requests" 
form, dated in October 1999, shows that while 
musculoskeletal, neurologic, and mental disorders 
examinations were all to be scheduled, the veteran's service 
medical records were not to be made available to the 
physician prior to the examination.  

The Board notes that such a medical examination should "take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  It is additionally noted that in 
Crawford v. Brown, 5 Vet. App. 33, 36 (1993), in which the 
claimant sought an increased rating for a service-connected 
psychiatric disability and was examined by a VA physician who 
did not review the claimant's prior medical records, the 
Court concluded that the evidence before the Board was 
"inadequate" and remanded the case with instruction to 
conduct a new examination "which takes into account the 
records of prior medical treatment, so that the evaluation of 
the veteran's disability will be a fully informed one."  
Review of medical history was significant in this increased 
rating case so that the current state of the conditions could 
be viewed in the context of the progression of the 
disabilities at earlier stages.  See VAOPGCPREC 20-95 (July 
14, 1995).  

Concerning the veteran's service medical records, the Board 
notes that they have not been associated with the evidence of 
record.  While, as noted above, the veteran has supplied VA 
with photocopies of his service medical records, the original 
medical records have still not been located.  In this regard, 
the Board points out that in September 1997 the RO informed 
the veteran that it had asked the "US NAVY" for the 
veteran's service medical records but they had not been 
received.  A VA Form 21-3101, Request for Information, dated 
in September 1997, shows that the veteran's records were not 
on file at the "NRPC" [Naval Reserve Personnel Center] in 
New Orleans.  See also January 1998 letter from RO to veteran 
which included the address of the NRPC:  4400 Dauphine 
Street, New Orleans, LA  70149-7800.  Also of record is 
correspondence received by VA from the NPRC [National 
Personnel Records Center] dated in February 1999 which 
indicates that effective January 31, 1994, the U.S. Navy 
started sending the medical records for Navy veterans who 
were separated or discharged after that date directly to the 
Department of Veterans Affairs, Service Medical Records 
Center, P.O. Box 150950, St. Louis, MO  63115-8950.  It does 
not appear that an effort has been made to contact this 
records center located in St. Louis, MO in an effort to 
obtain the original service medical records of the veteran.  
Such a search, in the opinion of the Board, is important in 
that the photocopy records supplied by the veteran are 
difficult to read, and, in addition, there is no guarantee 
that all of his service medical records encompassing his 13 
plus year service career has been included.  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of assistance in obtaining records as well as 
to the providing of examinations or obtaining medical 
opinions when necessary, the veteran should be afforded 
appropriate VA examinations in an attempt to ascertain the 
nature, severity, and the etiology of the disorders for which 
he is currently seeking service connection.  See also 38 
C.F.R. § 3.326 (2000).

Furthermore, concerning the veteran's claim for an increased 
rating for his service-connected depression, as indicated 
above, at the time of fee-basis examination conducted in 
November 1999, the physician did not have an opportunity to 
review the veteran's prior medical records.  See Crawford, 
supra; VAOPGCPREC 20-95 (July 14, 1995).  As such, the 
veteran should be examined by a physician who has had the 
opportunity to review the veteran's medical history prior to 
conducting the examination.

The Board also notes that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for any of his claimed disorders.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran 
which have not already been associated 
with record.  All records obtained should 
be added to the claims folder.  

2.  The RO should contact the Department 
of Veterans Affairs, Service Medical 
Records Center, P.O. Box 150950, St. 
Louis, MO  63115-8950 and request all 
service department records, to include 
the service medical records, for the 
veteran's period of service.  Copies of 
all communication between the RO and this 
facility, and reports of contact 
concerning any relevant telephone 
conversations, must be associated with 
the claims file.  All relevant documents 
received should be associated with the 
claims file.  

3.  VA examinations by appropriate 
specialists should be performed in order 
to determine the nature, severity, and 
etiology of any headaches, right wrist 
pain, and nerve disease.  If a diagnosis 
as to any or all of these disorders is 
made, the examiner should specify whether 
it is at least as likely as not that the 
diagnosed disorder(s) is related to the 
veteran's period of active service.  The 
claims folder and a copy of this Remand 
must be made available to and thoroughly 
reviewed by the examiner prior to the 
examinations.  A complete rationale for 
any opinions expressed should be included 
in the examination reports.  Each 
examiner should acknowledge as part of 
the examination report that review of the 
claims folder was undertaken prior to the 
examination. 

In the event that headaches are shown to 
have been diagnosed, the examiner is 
requested to render an opinion as to 
whether the diagnosed headaches can be 
distinguished from the type of headaches 
experienced by the veteran as a result of 
his hypertension.  If the symptomatology 
of the diagnosed headaches cannot be 
distinguished, the examiner should so 
state.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
depression.  The claims folder must be 
made available to the examiner prior to 
the examination so that he or she may 
review pertinent aspects of the veteran's 
history.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected depression, 
and to assign a Global Assessment of 
Functioning, and explain what the 
assigned score means.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should acknowledge as part 
of the examination report that review of 
the claims folder was undertaken prior to 
the examination. 

5.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

6.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issues in appellate status, taking 
into account all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



